IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED

JULLIAN BRENDA WARD PRESSLEY,

             Appellant,

 v.                                               Case No. 5D16-531

WELLS FARGO BANK, N.A.,

             Appellee.

________________________________/

Opinion filed June 21, 2016

 Appeal from the Circuit Court
 for Brevard County,
 Lisa Davidson, Judge.

 Jullian Brenda Ward Pressley, Cocoa, pro
 se.

 Kimberly S. Mello and Robert Schneider,
 of Greenberg Traurig, P.A., Tampa, and
 Michele L. Stocker, of Greenberg Traurig,
 P.A., Ft. Lauderdale, for Appellee.


PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




SAWAYA, EVANDER, and LAMBERT, J.J., concur.